Order entered January 29, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00672-CR

                          JOSEPH VANN HUTCHINSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. F12-58072-H

                                            ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. In her motion to withdraw, counsel states that she sent appellant

a copy of the record.

       Accordingly, appellant’s pro se response is due by MARCH 14, 2014.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Joseph Vann

Hutchinson, TDCJ No. 1859596, Formby Unit, 998 County Road AA, Plainview, Texas 79072.



                                                      /s/   LANA MYERS
                                                            JUSTICE